DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
For claims 2 and 8, the recitation “the the one”, on line 1, should be changed to –the one--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldstein et al. (hereinafter Feldstein, US 8,339,086 B2).
For claim 1, Feldstein discloses an apparatus (Fig. 11A of Feldstein discloses an apparatus – see Feldstein, Fig. 11A, abstract, col. 1, lines 9-14) comprising: 
a first end rail of a first covering (Fig. 11A of Feldstein discloses a first end rail 1146a of a first covering 1140a – see Feldstein, Fig. 11A, col. 18, lines 8-10 and col. 19, lines 8-16);

a first motor to move the first end rail (Fig. 11A of Feldstein discloses a first motor 1110a to move the first end rail 1146a -- see Feldstein, Fig. 11A, col. 18, lines 8-10 and col. 19, lines 8-16. It is noted that rotating a roller tube 1142a by the first motor 1110a to wind or unwind flexible shade 1144a indicates moving the first end rail 1146a); 
a second motor to move the second end rail (Fig. 11A of Feldstein discloses a second motor 1110b to move the second end rail 1146b -- see Feldstein, Fig. 11A, col. 18, lines 29-31 and col. 19, lines 8-16. It is noted that rotating a roller tube 1142b by the second motor 1110b to wind or unwind flexible shade 1144b indicates moving the second end rail 1146b); 
one or more memories (Figs. 11A-11B of Feldstein disclose one memory 1134 or combination of memories 1106a, 1106b and 1134 – see Feldstein, Figs. 11A-11B, col. 18, lines 3-4 and 24-25 and col. 19, lines 8-16); and 
one or more processors (Figs. 11A-11B of Feldstein discloses a processor 1132 or combination of processors 1102a, 1102b and 1132 – see Feldstein, Figs. 11A-11B, col. 18, lines 44-56) configured to:
in response to a first command to store speeds (Figs. 12A-12B of Feldstein state in response to a first command to store speeds – see Feldstein, Figs. 12A-12b, Col. 19, lines 8-38. It is noted that Feldstein is silent for disclosing storing speeds. However, Feldstein discloses storing length L/position and time – see Feldstein, Fig. 12B, col. 19, lines 8-38. Furthermore, Feldstein discloses using variable velocity profiles – see Feldstein, col. 1, lines 1-7. It is well-known in art that the velocities/speeds of an object is the change in its position divided by the time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify teaching of Feldstein to include storing speeds for purpose of controlling speed of roller shades correctly and also to meet the specific condition of the particular application):

calculate a first speed at which the first motor is to move the first end rail based on the first distance and a predetermined amount of time (see Feldstein, col. 19, lines 45-67 and col. 21, lines 14-21);
store, in the one or more memories, the first speed (the first speed is calculated by length L divided by the time of the first covering 1140a) in association with the first covering (Figs. 12B of Feldstein discloses store, in the one memory 1134 or more memories (1134, 1106a and 1106b), the first speed in association with the first covering 1140a – see Feldstein, Figs. 11A -11B and 12B; col. 19, lines 8-38); 
determine a second distance between a current position of the second end rail and a second reference position for the second end rail (see Feldstein; Figs. 11A-11B and 12A-12B; col. 18, lines 10-15, 31-36 and 60-65; col. 19, lines 8-16; col. 19, line 45 through col. 20, line 6; and col. 21, lines 22-26);
calculate a second speed at which the second motor is to move the second end rail based on the second distance and the predetermined amount of time (see Feldstein; col. 20, lines 1-22 and col. 21, lines 22-29); and
store, in the one or more memories, the second speed (the second speed is calculated by length L divided by the time of the second covering 1140b) in association with the second covering (Figs. 12B of Feldstein discloses store, in the one memory 1134 or more memories (1134, 1106a and 1106b), the second speed in association with the second covering 1140b – see Feldstein, Figs. 11A -11B and 12B; col. 19, lines 8-38); and
in response to a second command to move coverings (Figs. 11B and 12B, steps 1210-1212 of Feldstein discloses Touchpanel 1138 input to processor 1132 to indicate in response to a second command to move coverings 1140a-1140b – see Feldstein, Fig. 11B, col. 18, line 60 through to col. 19, line 7 and col. 19, lines 39-44):

activate the first motor to move the first end rail at the first speed and activate the second motor to move the second end rail at the second speed such that the first end rail arrives at the first reference position at the same time as the second end rail arrives at the second reference position (see Feldstein, Figs. 11A-11B, 12B, step 1214; col. 18, line 60 through col. 19, line 7; col. 19, lines 45-64 and col. 20, lines 1-19 and 23-43).
For claim 2, Feldstein discloses the apparatus of claim 1, wherein the one or more processors are further configured to receive the first command in a speed setting mode (Figs. 7, 8A-8F, 9 and 11A-11B, 12A-12B of Feldstein disclose the one or more processors 702/1102a, 1102b, 1132 which are further configured to receive the first command in a speed setting mode (e.g. PID loop, control algorithms,  the roller shades calibrated) – see Feldstein, Figs. 7, 8A-8F, 9 and 11A-11B, 12A-12B; col. 15, lines 30-64 and col. 19, lines 8-38) and 
to activate the first motor and the second motor in response to the second command after exiting the speed setting mode (Figs. 11A-11B and 12A, step 1210 of Feldstein disclose the processor (1102a, 1102b, 1132) which is to activate the first motor 1110a and the second motor 1110b in response to the second command after exiting the speed setting mode via controller Interfaces 1108a, 1108b or Touchpanel 1138 – see Feldstein, Figs. 11A-11B; col. 18, lines 13-15 and 34-36; col. 19, lines 39-44).
For claim 3, Feldstein discloses the apparatus of claim 2, wherein the second command is a wireless command signal from an electronic input device (see Feldstein, Figs. 11A-11B; col. 18, lines 13-20 and 34-41).
For claim 4, Feldstein discloses the apparatus of claim 3, wherein the electronic input device is a remote control (see Feldstein, Figs. 11A-11B; col. 18, lines 13-20 and 34-41).
For claim 5, Feldstein discloses the apparatus of claim 3, wherein the electronic input device is a smartphone (Feldstein discloses the electronic input device which is silent to be a smartphone. However, Feldstein discloses the electronic input device 1108a/1108b/1138 which is a communication port, wherein the communication port employs at least wireless (WiFi, or any other similar communication protocol known in the art). Thus, Feldstein’s electronic input device 1108a/1108b/ 1138 can be a smartphone. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify teaching of Feldstein to include the electronic input device which is a smartphone for purpose of controlling roller shade conveniently and easily, and also to meet the specific condition of the particular application. It is noted that Feldstein discloses first roller tube which is similar as a first rail which is tube of instant application).
For claim 6, Feldstein discloses the apparatus of claim 1, wherein the first reference position and the second reference position are stored in the one or more memories (see Feldstein, Figs. 11A-11B, 12A-12B, col. 19, lines 8-16 and 45-67 and col. 20, lines 1-22).
For claim 7, Feldstein discloses the apparatus of claim 6, wherein the predetermined amount of time is stored in one or more memories (see Feldstein, Figs. 11A-11B, 12A-12B, col. 19, lines 17-29).
For claim 8, Feldstein discloses the apparatus of claim 1, wherein the one or more processors are further configured to track a speed of the first end rail based on information from a first sensor and track a speed of the second end rail based on information from a second sensor (Figs. 10A-10B, 11A-11b of Feldstein disclose the processors 1102a, 1102b, 1132 which is to track a speed of the first end rail 1146a based on information from a first sensor 1120a and track a speed of the second end rail 1146b based on information from a second sensor 1120b -- see Feldstein, Figs. 10A-10B, 11A-11B, col. 19, line 45 through col. 20, line 22).
For claim 9, Feldstein discloses the apparatus of claim 1, wherein the one or more processors are further configured to track a position of the first end rail based on information from a first sensor and 
For claim 10, Feldstein discloses the apparatus of claim 1, wherein the first reference position is a lower limit position or an upper limit position (Figs. 13A-13C of Feldstein discloses the first reference position that can be fully close position or fully open position – see Feldstein, Figs. 13A-13C, col. 20, line 64 through col. 21, line 49).
For claim 11, Feldstein discloses a tangible machine readable storage medium (Figs, 11A-11B of Feldsstein disclose a tangible machine readable storage medium 1130 and/or combination of 1112a, 1112b and 1130) comprising instructions (see Figs. 9, 10A-10B and 12A-12B) that, when executed, cause at least one machine to at least:
In response to a first command to store speeds (see explanation in claim 1 above):
determine a first distance between a current position of a first end rail and a first reference position for the first end rail (see explanation in claim 1 above);
calculate a first speed at which a first motor is to move the first end rail based on the first distance and a predetermined amount of time (see explanation in claim 1 above);
determine a second distance between a current position of a second end rail and a second reference position for the second end rail (see explanation in claim 1 above);
calculate a second speed at which a second motor is to move the second end rail based on the second distance and the predetermined amount of time (see explanation in claim 1 above); and
store the first speed and the second speed (see explanation in claim 1 above); and
in response to a second command to move coverings (see explanation in claim 1 above):

activate the first motor to move the first end rail at the first speed and activate the second motor to move the second end rail at the second speed such that the first and second end rails move contemporaneously to the first and second reference positions, respectively (see explanation in claim 1 above).
For claim 12, Feldstein discloses the tangible machine readable storage medium of claim 11, wherein the instructions, when executed, cause the at least one machine to receive the first command in a speed setting mode and active the first motor and the second motor in response to the second command after exiting the speed setting mode (see explanation in claim 2 above).
For claim 13, Feldstein discloses the tangible machine readable storage medium of claim 12, wherein the second command is a wireless command signal from an electronic input device (see explanation in claim 2 above).
For claim 14, Feldstein discloses the tangible machine readable storage medium of claim 13, wherein the electronic input device is a remote control (see explanation in claim 4 above).
For claim 15, Feldstein discloses the tangible machine readable storage medium of claim 13, wherein the electronic input device is a smartphone (see explanation in claim 5 above).
Claims 16-20 are "method" claims which are either same or similar to that of the "an apparatus" claims 1-5, respectively. Explanation is omitted.
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. Applicant’s argument:
In Remarks, page 9, lines 10-13, the applicant argues that “These excerpts of Feldstein signify that Feldstein’s system computes the speed on the fly, rather than retrieving the speed from a memory in 
Examiner’s response:
As explanation in claim 1 above, Fig. 11A-11B and 12A-12B of Feldstein disclose speed (the speed is calculated via the length L/position and rise/lower time to obtain velocity profiles as shown in col. 19, lines 4-5) of coverings 1140a, 1140b stored in memories 1106a, 1106b and 1134. Feldstein also discloses retrieving the speed from a memory 1106a, 1106b, 1134 in response to second command to move coverings 1140a, 1140b – see Feldstein, col. 19, lines 8-16 and col. 21, lines 5-13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846